Citation Nr: 0824548	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-31 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to August 
1991, and from September 2001 to October 2002.
        	
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, that denied the 
benefit sought on appeal.  
		
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the file reflects some confusion as to whether 
the veteran would like to withdraw his current appeal.  In a 
documented May 2007 phone call between the veteran and an 
employee of the Philadelphia VA Medical Center, the veteran 
reported he had withdrawn his service connection claim for 
his back condition two to three months prior, that he has 
undergone rehabilitative treatment on his own, and that he is 
no longer having any problems with his back.  While this 
strongly suggests that the veteran does intend to withdraw 
his appeal, the requirements for a proper withdrawal are not 
satisfied.  38 C.F.R. 20.204.  The veteran has not submitted 
his withdrawal in writing , and has not notified either the 
agency of original jurisdiction or the BVA of any withdrawal.  
The Board cannot point to the document filed two to three 
months prior to May 2007, referred to by the veteran in the 
phone call.  An attempt was made to clarify this issue with 
the veteran in an October 2007, but this letter was sent to 
what appears to be an old address for the veteran.  The 
veteran provided a new address in a December 2004 VA Form 21-
4138, and that address is the one that all correspondence 
since then has been delivered to.  A documented attempt must 
be made to clarify with the veteran whether he wants to 
withdraw his appeal.    

In the event of any other response than a properly executed 
withdrawal of this appeal, a remand is additionally required 
in order to afford the veteran a VA examination for his 
condition.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation claims VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The record 
reflects that the veteran failed to appear for a VA 
examination scheduled for May 2007, but the record does not 
show that the veteran actually received notice of the details 
of this examination.  The only correspondence in this regard 
is an April 2007 letter from the AMC informing the veteran 
that he would, at some point, be contacted by the VA Medical 
Center about his examination.  

A VA examination is required because while the only nexus 
opinion associated with the file positively links the 
veteran's current back problems to service, and there is some 
support for the in-service incurrence of his back condition, 
upon a thorough review of the medical record, the Board can 
point to no current diagnosis pertaining to the veteran's 
back.  The April 2004 private medical opinion of the 
veteran's chiropractor indicates only that the veteran 
currently suffers from middle and lower back pain on the left 
side of the spine.  Complaints of pain alone are not enough 
to establish service connection.  There must be competent 
medical evidence of a current disability resulting from that 
condition or injury.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  On VA examination in August 2003 the 
examiner noted that the x-rays of the veteran's thoracic 
spine were partially obscured and the veteran's thoracic 
spine could not be adequately evaluated from the x-rays.  
Repeat x-rays were not obtained.  

As noted, despite the lack of a current diagnosis, a positive 
nexus opinion has been received and there is also 
documentation of the in-service incurrence of a back injury.  
The April 2004 report of the veteran's chiropractor 
positively linked the veteran's current back pain to the 
sandbag detail to which the veteran was assigned while on 
active duty in January 2002.  However, this opinion does not 
indicate any review of the veteran's claims file, including 
his service medical records which are silent for any back 
injury.  In addition, the record shows that in October 2004 
the veteran was involved in a motor vehicle accident, and a 
subsequent treatment record from November 2004 reflects 
complaints of back and neck pain.  This accident should be 
addressed in ascertaining the etiology of any current back 
problem the veteran has.  As for the in-service incurrence of 
a back condition, as mentioned, the veteran's service medical 
records are silent in this regard.  His separation 
examination in August 2002 revealed normal findings.  
However, three lay statements of witnesses to the veteran's 
in-service injury have been submitted.  The veteran also 
submitted a health insurance claim form from August 2002 
indicating treatment for his back.  

Accordingly, in light of the positive nexus statement and 
evidence supporting the in-service incurrence of a back 
condition, the veteran's current diagnosis must be 
identified.  A VA examination is also necessary to determine 
whether there is any link between the current condition and 
service, taking into account the veteran's 2004 motor vehicle 
accident.
	
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask if he 
wants to withdraw his claim for service 
connection for a back condition from 
appellate status.  Inform the veteran of 
what is required in order to properly 
withdraw his appeal, pursuant to 38 
C.F.R. 20.204.  All communications must 
be thoroughly documented for the record.
	
2.  In the event of any response other 
than a properly 
executed withdrawal of the appeal, afford 
the veteran a VA examination to ascertain 
both the diagnosis of, and the nature and 
etiology of, any current back condition.  
The examiner should specifically state 
whether or not the veteran has any 
current spinal disabilities.

 Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any current back condition had its onset 
during service or is in any other way 
causally related to his active service, 
taking into account the veteran's 2004 
motor vehicle accident. 
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).
	
After all of the above actions have been completed 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




